Citation Nr: 0419605	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  00-04 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for a left leg and knee 
disorder.

6.  Entitlement to service connection for a hiatal hernia.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for memory loss.

9.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Coast 
Guard from September 1957 to September 1961.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 1999 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

On the VA Form 9 filed by the appellant in March 2000, he 
stated that he wanted to have a Board hearing at the RO.  
Later that same month, the appellant notified the RO that he 
no longer wished to have a Travel Board hearing and that he 
wanted a personal hearing at the RO instead.   That hearing 
was conducted in May 2000.  Under these circumstances, the 
Board considers the request for a hearing before the Board to 
be withdrawn.  See 38 C.F.R. § 20.704(d).

The Board notes that the RO denied the appellant's claim of 
entitlement to service connection for an intraventricular 
tumor in a rating decision issued in November 2002; the 
appellant submitted a Notice of Disagreement (NOD) in March 
2003, and a Statement of the Case (SOC) was issued in 
February 2004.  The RO also denied the appellant's claim of 
entitlement to service connection for a lung condition in a 
rating decision issued in December 2003; the appellant was 
notified of that denial in that same month.  Because an 
appeal has not been completed as to either of these two 
issues, the Board has not included those issues in its 
consideration.

(The claims of entitlement to service connection for a skin 
disorder, low back disorder, left leg and knee disorders, a 
hiatal hernia, headaches, and memory loss, as well as the 
claim of entitlement to a 10 percent rating under 38 C.F.R. 
§ 3.324, are addressed in the REMAND portion of the decision 
below.)


FINDING OF FACT

It is at least as likely as not that the appellant's current 
bilateral hearing loss and tinnitus are related to his active 
military service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss and tinnitus is 
warranted.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an in-service event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

The appellant testified at his May 2000 personal hearing at 
the RO that he was exposed to engine room noise while serving 
on a Coast Guard ship.  He said that his hearing was 
affected.  He stated that he was not afforded earplugs or 
other protection.  See Transcript p. 3.  The appellant also 
testified that he experienced ringing in both ears.  See 
Transcript p. 6.  The appellant's DD 214 indicates that he 
was a boiler technician and that he had almost two years of 
sea service.

Review of the appellant's service medical records reveals 
that the appellant was diagnosed with otitis media in July 
1960.  The appellant underwent a service separation 
examination in August 1961; the examiner noted that both 
tympanic membranes were scarred with loss of normal 
landmarks.  The examiner recorded the appellant's hearing as 
15/15 on whispered voice testing in each ear.  The diagnoses 
included scarred eardrums bilaterally.

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The United States Court 
of Appeals for Veterans Claims (Court) explained that the 
threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley, at 157.  The Court further opined that 
38 C.F.R. § 3.385 operates only to establish when a hearing 
loss can be service connected.  Hensley at 159.  It was also 
found that, regardless of when the criteria of 38 C.F.R. 
§ 3.385 are met, a determination must be made as to whether 
the hearing loss was incurred in or aggravated by service.

The appellant underwent a VA audiological examination in 
November 2003; the appellant complained of bilateral hearing 
loss since service.  He reported a positive history of noise 
exposure while in the military, namely engine room noise.  He 
also reported 20 years of post-service engine room noise 
exposure.  In addition, the appellant reported bilateral 
tinnitus with an onset during his military service.  This 
examination also included audiometric testing.  The pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
45
45
75
LEFT
50
45
80
115
120

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 54 percent in the left ear.

After examining the appellant, the examiner rendered a 
diagnosis of mild to severe high frequency sensorineural 
hearing loss in the right ear and moderate to profound 
sensorineural hearing loss in the left ear.  The examiner 
stated that it was as likely as not that the appellant's 
hearing loss and tinnitus could have resulted after military 
service.  It was felt that the examiner could not, with more 
than 50 percent confidence, attribute the hearing loss and 
tinnitus to military noise exposure.  There is no contrary 
competent medical opinion of record.

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's bilateral defective 
hearing and tinnitus are as likely as not related to his 
active military service.  It is apparent that the appellant 
does suffer from current bilateral hearing loss and from 
tinnitus, that he was exposed to acoustic trauma from the 
work he did as a boiler technician in service, and that the 
medical evidence of record as a whole supports the conclusion 
that there is, as likely as not, an etiological relationship 
between the origin of his bilateral hearing loss and tinnitus 
and his active military service.  The examiner's conclusion 
that it was as likely as not that hearing loss and tinnitus 
began after service as during service is the type of 
statement that places the evidence in relative equipoise.  
38 C.F.R. § 3.102.  Therefore, the Board finds that, with 
resolution of doubt in the veteran's favor, service 
connection for bilateral hearing loss and tinnitus is 
warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

A determination has been made that additional evidentiary 
development is necessary with respect to the remaining issues 
on appeal.  Accordingly, further appellate consideration will 
be deferred and this case remanded to the RO for action as 
described below.

The record contains an April 2001 Social Security 
Administration (SSA) document indicating that the appellant 
had been granted SSA disability benefits, effective in June 
2000.  However, complete copies of the medical records upon 
which that disability award was based, as well as any 
associated decision and List of Exhibits, have not been made 
part of the claims file.  All of these records should be 
obtained and associated with the claims file.

Likewise, the evidence of record indicates that the appellant 
has received pertinent medical treatment from private 
providers over the years and those associated medical records 
have not been made part of the claims file.  The appellant's 
personal physician for a number of years was Dr. William Cox.  
A Dr. Brown at the Rockhill Medical Office treated him for 
his back.  The appellant underwent evaluation at MidWest 
Occupational Medicine in April 2000, and the associated 
report indicates that this care provider was going to gather 
medical records for inclusion in the appellant's Missouri 
Department of Vocational Rehabilitation file.  Further 
neurological and orthopedic examination was recommended.  The 
appellant testified that he was treated for his hiatal hernia 
by a Dr. Klotz and by a Dr. Brothers for his headaches.  The 
RO should contact the appellant to ascertain more complete 
information about these providers and the dates of treatment.  
These records should all be obtained and associated with the 
claims file.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA, in part, 
redefined the obligations of VA with respect to its duties to 
notify and assist a claimant.  Furthermore, in August 2001, 
VA issued regulations to implement the VCAA. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The VCAA and its 
implementing regulations are applicable to the claims at 
issue in this appeal.  The Board notes that none of the 
Supplemental Statements of the Case include any reference to 
the provisions of the VCAA or to the implementing 
regulations.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent is 
completed.  In particular, the RO must 
notify the appellant of the information 
and evidence needed to substantiate his 
remaining claims for service connection 
and of what part of such evidence he 
should obtain and what part the RO will 
yet attempt to obtain on his behalf.  He 
should also be told to provide any 
evidence in his possession that is 
pertinent to his claims remaining on 
appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for any 
claimed disorder since 1961, not already 
provided.  After obtaining the 
appropriate signed authorization for 
release of information from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claim on appeal.  
In particular, the records of treatment 
by Drs. Cox, Brown, Klotz and Brothers, 
and by MidWest Occupational Medicine 
should be obtained.  Any records from the 
Missouri Department of Vocational 
Rehabilitation should be obtained.  All 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

3.  The RO should contact the Social 
Security Administration (SSA) to obtain 
copies of all of the medical records upon 
which any decision concerning the 
appellant's initial (June 2000) and 
continuing entitlement to benefits was 
based, including any SSA decision and any 
associated List of Exhibits.  All of 
these records are to be associated with 
the claims file.

4.  After obtaining any additional 
evidence identified by the appellant, the 
RO should schedule him for orthopedic, 
neurologic, skin and psychiatric 
examinations to determine the onset date, 
nature, and etiology, of each of his 
claimed conditions.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the 
examiners in conjunction with the 
examinations.

Based on a review of the claims file and 
the examination findings (or claims file 
review alone if the examination is not 
accomplished), one or more of the 
examiners, as appropriate, should answer 
all of the pertinent questions listed 
below:
	(a) Does the veteran have any 
diagnosed headache condition, and if so, 
what is the etiologic cause and what is 
the onset date?  What are the medical 
probabilities that it is attributable to 
military service?
	(b) Does the veteran suffer from any 
diagnosed skin condition(s), and if so, 
what is/are the etiologic cause(s) and 
what is the onset date for each such 
condition?  What are the medical 
probabilities that it is attributable to 
military service?
	(c) Does the veteran currently 
exhibit any orthopedic or neurologic 
residuals of the June 1958 scooter 
accident?  All residuals (other than the 
already service-connected scars) should 
be listed in detail.
	(d) Is the veteran's low back, left 
lower extremity disability, skin 
conditions, hiatal hernia, memory loss or 
headaches causally or etiologically 
related to military service, pre-or post-
service incidents (including occupational 
activities and the intraventricular 
tumor), or some other cause or causes?

5.  Upon receipt of the VA examination 
reports, the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report to the appropriate VA examiner for 
corrections or additions.

6.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  All 
relevant evidence of record should be 
addressed.  The appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for scheduled examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim(s).  
38 C.F.R. §§ 3.158 and 3.655 (2003).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



